Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-8, 15 and 22-26 are currently pending in the instant application.  Applicants have amended claims 1-4, 6, 8 and 22, canceled claims 9-14, 16-21 and added new claim 26 in an amendment filed on December 7, 2021.  Claims 4 and 8 are rejected and claims 1-3, 5-7, 15 and 22-26 are considered allowable in this Office Action.
I.	Priority
The instant application is a CON of 16/789,551, filed on February 13, 2020 which claims benefit of US Provisional Application 62/806,066, filed on February 15, 2019. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 7, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  

III.	Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, the limitation “provided that zero or 1 or X2 and X3 are N” is found after the definition of variable X4 but it is unclear what Applicants are intending to claim with this limitation.  Does this limitation mean that 0 or 1 of X2 and X3 is N or does it mean that 0, 1 or both of X2 and X3 are N?  The way that the limitation is confusing and would not allow one of ordinary skill in the art to know what exact subject matter is being claimed in claim 4. Therefore, the claim is considered indefinite.  Applicants are suggested to amend claim 4 so that it is clear what the proviso language is attempting to claim to overcome the rejection.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claim 8 recites the limitation “A is oxadiazolyl or pyridinyl” which is dependent on claim 1 but the pyridinyl group is not found in the definition of variable A in claim 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicants are suggested to amend claim 8 and delete the term “or pyridinyl” to overcome the rejection.

***the closest prior art is WO 2018170182 which teaches compounds such as 
    PNG
    media_image1.png
    102
    241
    media_image1.png
    Greyscale
but does not teach compounds with an oxadiazolyl group at the position of variable A which is attached to the bicyclic ring system as seen in the instant compounds of formula I.


IV.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626